DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2022 has been entered.
Allowable Subject Matter
Claims 1-60 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, prior art search did not return prior art references that anticipated or rendered obvious the recited limitations, either alone or in combination within the context of the whole claim: displaying, on the display, a simulated reality setting; based on image data from the one or more image sensors, determining a stream of gaze data with respect to the simulated reality setting; based on the displayed simulated reality setting and the determined stream of gaze data, generating a stream of gaze events corresponding to a plurality of event times; receiving speech input within a time period; causing determination of a domain based on a text representation of the speech input; based on the time period and the plurality of event times, identifying one or more gaze events in the stream of gaze events that correspond to an unresolved parameter of the domain; causing determination of a set of tasks representing a user intent for the speech input, wherein a parameter value is determined for the unresolved parameter based on the identified one or more gaze events, and wherein the set of tasks is determined based on the parameter value; and performing at least a portion of the set of tasks.
The closest references found are US 20140237366 A1 (hereinafter “Poulos”), US 20190221191 Ai (hereinafter “CHHIPA”), and EP 2575128 A2 (hereinafter “Gruber”). However, the references do not anticipate or render obvious the recited limitations, either alone or in combination within the context of the whole claim.
The same rationale above applies to independent claims 18 and 19 for reciting similar limitation language. Therefore, the independent claims are allowable over the prior art. The corresponding dependent claims are also allowable, at least for the combination of additional limitations and the limitations listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU NGUYEN whose telephone number is (571)270-3982. The examiner can normally be reached 9AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VU NGUYEN/Primary Examiner, Art Unit 2619